Affirmed and Memorandum Opinion filed June 19, 2014.




                                     In The

                     Fourteenth Court of Appeals

                             NO. 14-13-00587-CR

                      LONNIE RAY MOORE, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                     On Appeal from the 21st District Court
                          Washington County, Texas
                         Trial Court Cause No. 16,197

                    MEMORANDUM                 OPINION


      Appellant entered a plea of guilty to evading arrest or detention with a
vehicle, and true to one enhancement paragraph. See Tex. Penal Code § 38.04. The
trial court sentenced appellant to confinement for ten years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant filed a timely
notice of appeal.
      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). Appellant received a copy
of the appellate record on March 17, 2014. As of this date, more than 60 days have
passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2